Exhibit 41
                    Benjamin Stuart Wilner, Ph.D. | 4/26/2019
           Sdahrie Howard, et al. vs. Cook County Sheriff's Office, et al.

 1             IN THE UNITED STATES DISTRICT COURT

 2           FOR THE NORTHERN DISTRICT OF ILLINOIS

 3                            EASTERN DIVISION

 4   SDAHRIE HOWARD, DENISE HOBBS,)
     ELLENOR ALTMAN, TAVI         )
 5   BURROUGHS, SHADONNA DAVIS,   )
     SHARON WILSON, KIMBERLY      )
 6   CRAWFORD-ALEXANDER, ESTHER   )
     JONES, BALVINA RANNEY,       )
 7   TAWANDA WILSON, SUSANA       )
     PLASENCIA, and PATRICIA      )
 8   JAGIELSKI, on behalf of      )                    No. 17-cv-8146
     themselves and all others    )
 9   similarly situated,          )                    Judge Matthew J.
                                  )
10                  Plaintiffs,   )                    Kennelly
                                  )
11        vs.                     )                    Mag. Judge Sidney I.
                                  )
12   COOK COUNTY SHERIFF'S OFFICE )                    Schenkier
     and COUNTY OF COOK,          )
13                                )
                    Defendants.   )
14

15             (CONTAINS CONFIDENTIAL INFORMATION)

16        Deposition of BENJAMIN STUART WILNER, Ph.D.

17                            Chicago, Illinois

18                     Friday, April 26, 2019

19                                  9:36 a.m.

20

21   Job No. 40761

22   Pages: 1 - 248

23   Reported by:      Jean S. Busse, CSR, RPR

24                       Notary Public, DuPage County, Illinois

                          Worldwide Litigation Services
                      (312) 528-9111 | info@worldwidelit.com                 Page 1 (1)
                                     Benjamin Stuart Wilner, Ph.D. | 4/26/2019
                            Sdahrie Howard, et al. vs. Cook County Sheriff's Office, et al.
 1   Woods and then the Sheriff's Office and how we got           1      Q. Not enough to reach a conclusion?
 2   to the numbers shown here.                                   2      A. That is correct.
 3      Q. And if, for instance, the incidents that               3      Q. By my count -- and when you have a
 4   were reflected in Exhibit 2 that I gave you do not           4 calculator, you can run it yourself -- between
 5   appear in CCOMS or in McGuire Woods' reports, then           5 January of 2015 and April of 2017, there are
 6   it wouldn't be reflected in your numbers that are in         6 actually over 1,250 incidents that are reported.
 7   Wilner Exhibit 7?                                            7          Assuming that that is correct, do you have
 8      A. So the process that I went through -- I'm              8 any understanding why CCSO took 28 months to elevate
 9   sorry. Do you mean Exhibit 4?                                9 these two forms of what you call indecent
10      Q. No.                                                   10 exposure-related incidents from the 200 level to the
11      A. I'm sorry. Too many exhibits.                         11 300 level?
12      Q. Too many exhibits. There will be even                 12      A. It is my understanding that the CCSO did
13   more of them.                                               13 multiple actions regarding this, and why the
14      A. All right. Repeat the question, please.               14 elevation that you described in April of 2017 and
15      Q. Sure. If, for instance, the incidents                 15 other things occurred before and after I don't know.
16   that are described in Exhibit 2 --                          16          MR. LIEDER: Could we have this document
17      A. Yes.                                                  17 marked as Exhibit 8.
18      Q. -- did not appear in CCOMS and did not                18          (Wilner Exhibit 8 marked for
19   appear in the McGuire Woods review, would they be           19 identification.)
20   reflected in your totals that appear in Wilner              20      Q. Dr. Wilner, you've seen the document
21   Exhibit 7?                                                  21 that's been marked as Exhibit 8 before?
22      A. I think I said that the files shown in                22      A. Not in this form, but I believe so, yes.
23   my Exhibit 4 are greater than CCOMS' and McGuire            23      Q. You say "not in this form" because it was
24   Woods'.                                                     24 in color?
                                                      Page 135                                                            Page 137
 1      Q. But they are derived from those sources,               1      A. No. In general I don't print the
 2   aren't they?                                                 2 double-sided.
 3      A. No.                                                    3      Q. Okay. Could you turn to page -- let me
 4      Q. In what way are they not deprived from                 4 ask you differently.
 5   those sources?                                               5          This is Dr. Lundquist's report, isn't it,
 6      A. I think we talked about that some of the               6 or at least as best you can tell? And I know you
 7   files within -- shown in Exhibit 4 come from CCOMS.          7 haven't had time to review every page, but this
 8   Some come from other databases.                              8 looks like Dr. Lundquist's report?
 9      Q. Comes from, for instance, this Business                9      A. It appears to be.
10   Intelligence database?                                      10      Q. And you have reviewed Dr. Lundquist's
11      A. For example.                                          11 report?
12      Q. But that reflects smaller numbers than the            12      A. I have.
13   CCOMS numbers; correct?                                     13      Q. Could you turn to her Figure 3 on Page 13?
14      A. It appears within the 825, the 525. The               14      A. Yes.
15   "DOC Incidents" tabs have smaller numbers than the 15               Q. She counted up the number of what she
16   "Disciplinary" tab.                                         16 calls sex-related incidents, what you call indecent
17      Q. Incidentally, while you were at lunch, did            17 exposure-related incidents, by quarter for the
18   you happen to look to see whether you could identify        18 period January 2015 to September 2018; is that
19   any of the incidents in Exhibit 2 and locate them in        19 right?
20   your list of incidents that you were counting?              20      A. I know she attempted to do that.
21      A. I don't have the relevant files to do it.             21      Q. And she attempted to then divide or show
22      Q. Did you think at all about how you would              22 how many of them were masturbation, how many were
23   do it, how you would search?                                23 indecent exposure, how many were sexual harassment,
24      A. A little bit but not much.                            24 how many were sexual assault; is that right?
                                                      Page 136                                                            Page 138
                                              Worldwide Litigation Services
                                          (312) 528-9111 | info@worldwidelit.com                                Page 39 (135 - 138)
                                        Benjamin Stuart Wilner, Ph.D. | 4/26/2019
                               Sdahrie Howard, et al. vs. Cook County Sheriff's Office, et al.
 1            You show here that the rate through August              1   the adjudication rates at the Cook County Jail to
 2   of 2016 was 72 percent, and then it becomes -- for               2   the rates in jails or prisons in other states?
 3   indecent exposure-related incidents, and then it                 3      A. I could not find -- other than the
 4   becomes 83 percent; is that right?                               4   California data that Ms. Woodford presented, I could
 5         A. For indecent exposure-related reported                  5   not find any other data on specifically indecent
 6   incidents, yes.                                                  6   exposure-related incidents.
 7         Q. But that's for a two-year period,                       7      Q. So you did look for data in other states
 8   September '16 through September 2018; is that right?             8   and couldn't find it?
 9         A. So a little over two years, yes.                        9      A. I looked for data, yes.
10         Q. If you look below the dark bar for                     10      Q. And you did find some in California, is
11   September 2017 to September 2018, it's 91 percent;              11   that right, adjudication rates for indecent
12   is that right?                                                  12   exposure-related incidents?
13         A. For indecent exposure-related reported                 13      A. I'm trying -- I'm trying to remember if
14   incidents, yes.                                                 14   the CompStat data had adjudication rates or could be
15         Q. Yes. If it's 83 percent for indecent                   15   calculated. I just don't remember.
16   exposure-related incidents for the                              16      Q. Could you go to the first sentence below
17   two-year-and-one-month period, September '16 to                 17   the Figure 7 --
18   September '18, and 91 percent for the 13-month                  18      A. Back to Figure 17?
19   period, September '17 to September '18, does that               19      Q. -- on Page 15.
20   suggest to you that it was probably about 75                    20      A. The first sentence below.
21   percent during the period September '16 through                 21      Q. Below it.
22   August 2017?                                                    22         That reads, "Figure 7 also shows that
23         A. I don't know.                                          23   adjudication rates for reported indecent
24         Q. Well, if it's 83 percent for the two-year              24   exposure-related incidents have been generally
                                                          Page 231                                                          Page 233
 1   period and 91 for the second half, it would be                   1   increasing over time, consistent with the CCSO's
 2   somewhat below 83 percent, wouldn't it,                          2   efforts to combat this issue."
 3   mathematically?                                                  3         Do you see that?
 4         A. It's not a two-year period.                             4      A. I do.
 5         Q. It's a two-year-and-one-month period.                   5      Q. What do you mean by "this issue"?
 6         A. Again, you're wanting me to be accurate,                6      A. Indecent exposure.
 7   and you're trying -- so you're trying to get me to               7      Q. So to combat the frequency of indecent
 8   numbers that are not accurate.                                   8   exposure? Is that what you mean by "this issue"?
 9         Q. If for the 25-month period it is 83                     9      A. I guess, yes.
10   percent but for the last 13 months of that period it            10      Q. How did you become aware that the CCSO was
11   is 91 percent, for the first twelve months of the               11   making efforts to combat the frequency of indecent
12   period it necessarily was below 83 percent, wasn't              12   exposure-related incidents?
13   it?                                                             13      A. I believe Mr. Curry talked about that, as
14         A. Most likely, yes.                                      14   well as other conversations and documents.
15         Q. Not just most likely. That's mathematics.              15      Q. Is it your understanding that the CCSO
16         A. Yes.                                                   16   believed that low adjudication rates interfered with
17         Q. You're better at it than I am.                         17   their efforts to try to combat the frequency of
18            Do you know how much below 83 percent it               18   indecent exposure-related incidents?
19   was during the period from September 2016 to August             19      A. I don't recall whether or not they did say
20   2017?                                                           20   that. If you want to show me some documents to
21         A. No, not off the top of my head. It's in                21   refresh my recollection, I'm happy to consider it.
22   my data. If you want to show me my data, I'm happy              22      Q. Whether or not they thought that, you
23   to look at it.                                                  23   believe that increasing adjudication rates would be
24         Q. Have you done any type of comparison of                24   consistent with the efforts to combat that?
                                                          Page 232                                                          Page 234
                                                   Worldwide Litigation Services
                                               (312) 528-9111 | info@worldwidelit.com                            Page 63 (231 - 234)
